Citation Nr: 1639830	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for tuberculosis.

5.  Entitlement to service connection for heart disease.

6.  Entitlement to service connection for right ear hearing loss.

7. Entitlement to service connection for a left wrist disability.





REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to July 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of December 2009, March 2011, and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the December 2009 rating decision, the RO denied service connection for right ear hearing loss.  In the March 2011 rating decision, the issues of service connection for a bilateral eye condition, left leg disability, left knee disability, and heart disease were denied.  In the April 2011 rating decision, the RO confirmed and continued the previous denial of service connection for a left wrist disability.

This appeal was before the Board in September 2015, at which time it was remanded to schedule the Veteran for a Board hearing.

Thereafter, the appellant testified before the undersigned at a Board videoconference hearing in December 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

A review of the record reveals that the appellant filed claims of service connection for left wrist and eye disabilities in November 1979.  In correspondence dated in April 1980, it was noted that there was difficulty obtaining the Veterans' service treatment records.  Although an initial rating decision is not of record it appears an adjudication had taken place because a December 1982 rating decision denied the Veteran's petition to reopen the claim of service connection for a left wrist disability.  The claim was denied because available service treatment records failed to disclose a left wrist disability.  It was reported that the petition to reopen was received in December 1981; however, it has not been associated with the claims file.   

Typically, the June 1982 rating decision would be deemed final. 

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. § 3.156 (a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156 (c)(1)(2015).

In a March 2011 deferred rating, the RO noted that the appellant's left wrist claim was denied because service treatment records had not been received.  However, additional service treatment records were obtained, noting a left wrist disability.  As the service treatment records have been added to the record, the Board will adjudicate the claim of service connection for a left wrist disability on a de novo basis, without the need for new and material evidence.  

With regard to the claim of service connection for an eye disability, there is no indication that the claim was adjudicated prior to the March 2011 rating decision.  Thus, the claim will also be adjudicated on a de novo basis.

The issues of entitlement to service connection for a left wrist disability, eye disability, left leg disability, left knee disability, and heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the appellant had right ear hearing loss at any time since the filing of the claim.

2.  The evidence of record does not demonstrate that the Veteran has had tuberculosis at any time since the filing of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 1131(West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for service connection for tuberculosis have not been met.  38 U.S.C.A. § 1131(West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

With regard to the claims adjudicated herein, the VA's duty to notify was satisfied through letters dated in November 2009, July 2010, September 2010, and January 2011, which informed the Veteran of the elements for service connection.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records have been associated with the claims file.  Post-service medical treatment records and Social Security Administration (SSA) records have also been obtained.  The Veteran has not identified any additional records that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Board notes that VA examinations were not provided in conjunction with the Veteran's claims of service connection for right ear hearing loss and tuberculosis, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159 (c)(4) (2015).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is no indication that the Veteran has been diagnosed with right ear hearing loss or tuberculosis, nor is there any showing of manifestations of tuberculosis during or after service.  Post service records reflect intact hearing, countering the lay evidence of symptomatology.  As such, there is no duty to afford examinations for the claims of service connection for right ear hearing loss and tuberculosis.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.




Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that service connection for tuberculosis and right ear hearing loss is warranted.  He contends that the conditions are due to military service.

Service treatment records are negative for treatment for or a diagnosis of tuberculosis.  Chest pain reported in February 1979 was due to gastritis.  Regarding the right ear, in a November 1978 record, the Veteran was treated for right ear pain.  He was diagnosed with externa otitis.  Notwithstanding, at the time of the May 1979 military separation examination, clinical evaluation of the ears was normal and there was no indication of right ear hearing loss.  Although the Veteran reported ear, nose, and throat trouble in the accompanying report of medical history, he denied a history of hearing loss.  

Post-service medical records do not demonstrate a diagnosis of tuberculosis or hearing loss.  Notably, in records provided in connection with the appellant's SSA benefits, it was reported that the appellant's hearing was intact and there was no evidence of hearing loss.  

In testimony provided during the December 2015 Board hearing, the appellant reported that he was given a hearing test after separation from military service and was advised that he had hearing loss.  He stated that he has suffered from difficulty hearing people speak and hearing noises since that time.  The appellant also mentioned that he was exposed to loud noises during military service.  



Analysis

After a review of the evidence, the Board finds that service connection for right ear hearing loss and tuberculosis is not warranted.  In this regard, the evidence does not indicate that the Veteran has been diagnosed with tuberculosis or right ear hearing loss at any time during the period on appeal.  While the appellant reported acoustic trauma during military service and difficulty hearing since that time, the evidence provided by the Veteran does not demonstrate that he has a right ear hearing disability.  As noted herein in, the evidence suggests that his hearing is intact and reports that there is no evidence of hearing loss.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for right ear hearing loss and tuberculosis have not been met.  38 C.F.R. § 3.303.

In sum, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for right ear hearing loss and tuberculosis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tuberculosis is denied.






REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Left Wrist Disability

The Veteran asserts that his left wrist disability is related to the left wrist sprain treated during military service.  

The appellant was provided a VA examination in April 2011, at which time diagnoses of left wrist sprain, rheumatoid arthritis, and gout were provided.  The examiner determined that an opinion as to whether the Veteran's current left wrist disability was related to military service could not be provided without resort to speculation.  In so finding, he noted that there was no further evidence related to a wrist condition following treatment for the left wrist sprain during military service.  Additionally, the Veteran reported that symptoms of the left wrist sprain improved in the 1970s.  Records in the 2000s revealed diagnosis of rheumatoid arthritis and gout.  Thus, it could not be determined if the left wrist symptoms was due to an old left wrist sprain, versus gout and/or rheumatoid arthritis without speculating.  

During the Board hearing, the appellant's representative asserted that the examiner's determination was based on the Veteran reporting that his left wrist disability had improved and there being no evidence of treatment.  However, he noted that in testimony provided at the hearing, the appellant asserted that although his condition had improved, his left wrist symptoms did not resolve.  He also stated that the examiner did not consider the Veteran's contention regarding continuous left wrist symptoms since service, to include wearing a brace.

In light of the foregoing, the Board finds that an additional VA examination should be provided on remand.


Eye Disability

The Veteran contends that he was treated for conjunctivitis during service and the condition has continued since that time.  See Transcript p 6.

In testimony during the Board hearing, the Veteran reported that following military service, he was treated for conjunctivitis by workers compensation doctors within 1 year after military service.  While a number of records regarding workers compensation claims have been associated with the claims file, it does not appear that the accompanying medical records have been retrieved.  On remand, efforts to obtain records regarding the Veteran's workers' compensation claims must be made. 

Left Knee Disability

The Veteran asserts that is left knee disability is due to an in-service injury while playing football.  Specifically, in testimony provided during the December 2015 Board hearing, he reported that while playing football, he was tackled and cut his knee on a piece of glass.  He stated that he still had the scar from the injury.  See Transcript p 22.  He reported that he has had sharp knee pain since that time and has self-treated the condition.

Although service treatment records do not demonstrate treatment referable to the left knee, the May 1979 military separation examination reveals a left knee scar.  However, a left knee scar was not reported on the Veteran's military entrance examination.  

Post-service treatment records demonstrate diagnoses of left knee gout and rheumatoid arthritis.  

In light of the Veteran's report of a left knee injury during service, the military separation examination noting a left knee scar, and post-service medical records demonstrating a current left knee disability, the Board finds that a VA examination should be provided on remand.

Heart Disease

The Veteran asserts that his heart condition had its onset during military service.

In testimony provided during the Board hearing and documented in the January 2011 VA examination, it was noted that the Veteran received treatment for his heart condition from the Cleveland Clinic in Weston, Florida.  However, such records have not been associated with the claims file.  On remand, outstanding private treatment records must be obtained.  

The Veteran also reported that his heart condition was treated by private physicians who provided treatment for his workers' compensation claims.  See Transcript p 19.  On remand, outstanding workers' compensation medical records must be obtained.

Left Leg Disability

In testimony provided during the Board hearing, the Veteran asserted that his left leg condition was secondary to his heart disease.  See Transcript p. 14.  As such, the Board finds that the issue of entitlement to service connection for a left leg disability is inextricably intertwined with the issue of service connection for heart disease remanded herein. Thus, the Board will defer consideration of the appeal with regard to entitlement to service connection of left leg disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records regarding treatment for the disabilities on appeal.

2.  Obtain all outstanding private treatment records for the disabilities on appeal, to include records from the Cleveland Clinic for the Veteran's heart disease.  

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to his appeals.

3.  Obtain records associated with the Veteran's workers' compensation claims, to include accompanying medical records.  

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to his appeals.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left wrist disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

The examiner is to identify all left wrist disabilities found on examination and noted in the medical records, to include rheumatoid arthritis and gout.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left wrist disability had its onset during military service or is otherwise related to military service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss the left wrist sprain treated during service, and the relationship, if any, to any current left wrist disability.

The examiner must also discuss and consider the Veteran's lay statements regarding continued left wrist symptoms since the in-service left wrist injury.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

The examiner is to identify left knee disabilities found on examination and since the filing of the claim in July 2010, to include rheumatoid arthritis and gout.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disability had its onset during military service or is otherwise related to military service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss and consider the Veteran's lay statements regarding a left knee injury during service, which resulted in a scar.  The examiner must also discuss the appellant's reports of continued left knee pain since service and his reports of self-treating his left knee condition.

6. If and only if additional evidence is received reflecting treatment for conjunctivitis, schedule the Veteran for a VA examination to determine the nature and etiology of such conjunctivitis.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed conjunctivitis had its onset during military service or is otherwise related to military service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss and consider the Veteran's lay statements regarding conjunctivitis during service and thereafter.  

7.  Undertake any additional development deemed appropriate.

8.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


